Citation Nr: 0030918	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  94-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, with a history of a compression fracture of L1 and 
with demonstrable deformity, bilateral sciatica, and 
degenerative joint disease, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an extension of a total disability 
evaluation based on convalescence under 38 C.F.R. § 4.30 
(2000) for the veteran's service-connected low back disorder 
beyond January 31, 1998.

3.  Entitlement to service connection for reflex sympathetic 
dystrophy, to include as secondary to the veteran's service-
connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 
1980, and his DD Form 214 indicates an additional two years 
and 21 days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida and the Cleveland, Ohio VARO.  In a 
June 1991 rating decision, the St. Petersburg VARO denied the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for a low back disorder.  In an October 1993 
rating decision, the Cleveland VARO denied the veteran's 
claims of entitlement to service connection for bilateral 
carpal tunnel syndrome and reflex sympathetic dystrophy.  In 
a June 1998 rating decision, the Cleveland VARO assigned a 
temporary 100 percent evaluation based on convalescence for 
the period from September 28, 1997 until February 1, 1998.  
The Board remanded this case to the Cleveland VARO in May 
1996 and December 1998 for further development, and the case 
has since been returned to the Board.

In a November 1992 rating decision, the Cleveland VARO 
reduced the evaluation for the veteran's low back disorder 
from 30 percent to 20 percent, effective from February 1993.  
However, in an October 1996 rating decision, the RO restored 
the 30 percent evaluation, effective from July 1983.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  While the veteran's low back disorder is productive of 
only moderate limitation of motion, significant pain has been 
demonstrated on range of motion testing.

3.  The evidence of record, taken as a whole, does not 
demonstrate that the veteran's low back disorder necessitated 
a period of convalescence beyond January 31, 1998.

4.  The evidence of record, taken as a whole, does not 
demonstrate that the veteran has a diagnosis of reflex 
sympathetic dystrophy that is causally related to his 
service-connected low back disorder or to service.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for a low back 
disorder, with a history of a compression fracture of L1 and 
with demonstrable deformity, bilateral sciatica, and 
degenerative joint disease, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285 and 5292 (2000).

2.  The criteria for entitlement to an extension of a total 
disability evaluation based on convalescence for the 
veteran's service-connected low back disorder beyond January 
31, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.30 (2000).


3.  Reflex sympathetic dystrophy was not incurred or 
aggravated as a result of service or a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 113, 1131, 1137, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claims.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

I.  Factual background

During service, the veteran was treated on multiple occasions 
for radiating low back pain following a 1973 parachute 
landing, and, in July 1979, an impression of status post 
compression fracture of the L1 vertebra was noted.  As such, 
in a November 1980 rating decision, the St. Petersburg VARO 
granted service connection for status post low back injury, 
with probable degenerative disc disease and a history of a 
compression fracture of L1, and a 10 percent evaluation was 
assigned as of May 1980.  The St. Petersburg VARO increased 
this evaluation to 20 percent, effective from July 1982, in 
an August 1982 rating decision in view of a private medical 
report dated in August 1982.  The Board further increased 
this evaluation to 30 percent in a July 1985 decision, and, 
in a rating decision from the same month, the St. Petersburg 
VARO effectuated this evaluation as of July 1983.

In a January 1991 statement, a VA doctor noted that the 
veteran's service-connected back condition rendered him 
unable to seek or gain substantial employment as a mechanic 
and that he would probably need to be retrained in another 
field.

The veteran underwent a VA examination in March 1991, during 
which he complained of low back pain radiating down the left 
side.  The examination revealed that flexion of the torso to 
approximately 30 to 45 degrees produced a subjective response 
of discomfort and pain in the right sacroiliac area.  
Rotation of the torso to the left and right was performed to 
approximately 45 degrees, with complaints of discomfort in 
the right sacroiliac area.  The pertinent impression was 
status post fracture of L5-S1, with probable progressive 
degenerative joint disease.  The examination report also 
indicates that a magnetic resonance imaging study (MRI) of 
the lumbosacral spine revealed disc bulges at L4-L5 and S1, 
with more bulging at S1.

In March 1992, the veteran underwent a second VA examination.  
During this examination, he reported that he stopped working 
because of pain in the neck and lower back.  The examination 
revealed an increase in lumbar lordosis.  The veteran was 
able to walk on the tip of his toes and, with minimum 
difficulty, on his heels.  There was no weakness to 
dorsiflexion of the great toe bilaterally.  The veteran 
claimed that he was unable to bend his lumbar spine when 
asked to because of pain.  He also claimed pain on 
hyperextension.  Lateral motion was "okay" bilaterally.  
Rotation was possible, but the veteran complained of some 
pain.  There was no evidence of muscle spasm, but there was 
some guarding.  The sensory examination was within normal 
limits, except on the back of the left calf.  X-rays of the 
lumbar spine revealed narrowing of the L5-S1 space, with a 
wedge compression fracture of L1, grade I.  

In a May 1992 letter, Alan R. Glock, M.D., noted that he had 
treated the veteran for "a total body autonomic dystrophy 
pain syndrome."  This disability had been treated with 
epidural blocks.  

During his May 1992 VA hearing, the veteran reported that he 
had been unemployed for the past year because of pain.  He 
described continued treatment with epidural blocks.  

In a November 1992 letter, Dr. Glock indicated that the in-
service injury that resulted in the veteran's multiple lumbar 
spine vertebral fractures "triggered an autonomic 
dystrophy."  Dr. Glock noted that the veteran "does not 
have endurance" and "would not be a candidate for manual 
type jobs."  

The veteran underwent a VA spine examination in March 1993, 
during which he complained of his pain in his low back.  The 
examination revealed no spasm, muscle atrophy, or tenderness 
to deep pressure.  However, there was some mild tenderness on 
the left side over costovertebral #6 and on the right side 
over costovertebral #4, with deep pressure.  No fixed 
deformity or postural abnormalities were noted.  The 
diagnosis was a history of old lumbar fractures and some 
degenerative changes.  

Also, in March 1993, the veteran underwent a VA neurological 
examination, during which he reported that Dr. Glock had 
diagnosed "total body reflex sympathetic dystrophy."  The 
examination revealed straight leg raising to 80 degrees 
bilaterally, a patellar reflex of 2+ bilaterally, an Achilles 
reflex of 1+ bilaterally, and mild tenderness in the left 
lumbar paraspinal area over the sciatic notch to percussion.  
The impression was chronic low back pain.

In June 1993, the veteran underwent a VA neurological 
examination with the examiner who had examined him in March 
1993 to determine the nature and extent of his claimed 
autonomic dystrophy.  In the report, the examiner noted that 
Dr. Glock's premise appeared to be unequivocally invalidated 
by the fact that four lumbar spine x-ray series revealed no 
evidence of a lumbar spine vertebral fracture.  Moreover, 
this examiner questioned whether "whole body reflex 
sympathetic dystrophy" or "autonomic dystrophy" were 
generally recognized medical entities and that Dr. Glock had 
not presented credible scientific evidence that such entities 
did exist.  Overall, this examiner found Dr. Glock's 
premises, assumptions, conclusions, and entire chain of 
reasoning to be "invalid and without basis in fact."  This 
examiner suggested that the veteran's intervertebral disk 
problems could possibly be a cause of his body pain.

In a September 1995 letter, Glenda Dahlquist, M.D., noted 
that "[a]lthough hypersensitivity to touch appears to be the 
only solid physical examination finding to support previous 
diagnosis of reflex sympathetic dystrophy, I must consider 
his history of excellent response to sympathetic blocks to 
support this."  The claims file reflects further treatment 
from Dr. Dahlquist for the veteran's claimed disability.

A computed tomography (CT) scan of the veteran's lumbar 
spine, conducted at a private facility in April 1996, 
revealed a mild diffuse bulge, with a small to moderate 
broad-based central protrusion at L4-L5 that was causing 
deformity on the ventral thecal sac and appeared to be 
abutting the L5 nerve root bilaterally; and a moderate broad-
based central protrusion at L5-S1 that might have been 
abutting the S1 nerve roots bilaterally, left slightly 
greater than right.  VA x-rays of the lumbar spine from June 
1996 revealed degenerative disc disease at L5-S1, with 
minimal anterior wedge compression of L1, while VA x-rays of 
the lumbosacral spine from July 1996 revealed some 
degenerative changes of the lumbar spine with straightening 
of the normal lordotic curvature of the lumbar spine.  

During his July 1996 VA neurological examination, the veteran 
reported continuous pain stemming from his low back injury 
dating back to an in-service parachute fall.  The examiner, 
who reviewed the veteran's claims file, indicated that he was 
in complete agreement with the previous examiner's conclusion 
that there was no scientific data at present to support the 
claim that a lower back injury could lead to a condition like 
whole body reflex sympathetic dystrophy; indeed, there was no 
evidence in any medical textbook to support such a diagnosis.  
The examiner noted that the veteran had a chronic pain 
syndrome and that his pain complaints were out of proportion 
to his neurological examination and the findings of his 
tests.  

In August 1996, the veteran underwent a VA bones examination, 
which revealed a loss of lumbar lordosis with straightening 
of the lumbar lordotic curve.  The veteran was able to bend 
forward to within 14 inches from the ground level with his 
fingers extended, after which point he experienced pain in 
about 57 degrees of flexion.  His spinal extension was 
between only zero and five degrees.  Range of motion testing 
further revealed lateral bending between 15 to 20 degrees on 
each side and rotation to about 15 degrees with the pelvis 
fixed.  No evidence of reflex sympathetic dystrophy was 
noted.  

The veteran also underwent a VA spine examination in August 
1996, which was conducted by an examiner who reviewed his 
claims file.  The examination revealed no fixed deformities 
of the spine or obvious tightness or spasm of the musculature 
of the back.  Range of motion of the spine revealed forward 
flexion to about 55 degrees, extension to zero degrees, right 
lateral bending to about 15 degrees, left lateral bending to 
about 20 degrees, and no rotational ability of the thoracic 
spine.  The sensory examination showed an asymmetry in the 
veteran's general tactile sensation in the distribution in 
the saphenous nerve in the right foot and the L5 distribution 
of the right leg.  His reflexes were 2+ at the L4 and S1.  
The examiner opined that the veteran did not demonstrate any 
of the clinical signs and symptoms of reflex sympathetic 
dystrophy.  However, the examiner also noted that another 
pain syndrome could not be ruled out.  

A VA hand, thumb, and fingers examination conducted in August 
1996 revealed no abnormal curves of the lumbar spine, 
although there was slight flattening of the normal lumbar 
lordosis.  Range of motion testing revealed forward bending 
to 60 degrees, backward bending to zero degrees with 
discomfort, bilateral lateral flexion to 30 degrees, and 
bilateral rotation to 35 degrees.  The pertinent diagnosis 
was degenerative disc disease of the lumbar spine.  The 
examiner further noted that he saw no evidence of the signs 
and symptoms of reflex sympathetic dystrophy.  

In a February 1997 statement, Dr. Glock noted that he had 
treated the veteran for pain since January 1995.  Dr. Glock 
stated that the veteran still had autonomic dystrophy in the 
legs and that all of his problems resulted from a military-
related injury in which he injured his lumbar spine.  

The veteran underwent a VA peripheral nerves examination in 
September 1997, during which he complained of chronic pain in 
his low back, legs, and arms.  Following the examination and 
a review of the veteran's claims file, the examiner concluded 
that the veteran had a chronic pain syndrome, with no 
objective evidence of reflex sympathetic dystrophy.  

In September 1997, the veteran was hospitalized at Randolph 
County Hospital in Winchester, Indiana with complaints of 
chronic low back pain.  Upon examination, spasms were noted 
in the lower lumbar musculature, and pain was noted with 
percussion when the veteran moved his back into 
hyperextension.  The impression was chronic pain syndrome of 
the low back, thought to be a facet syndrome with an overlay 
of a mild autonomic dystrophy.  In the same month, the 
veteran underwent facet nerve neurolysis electrocautery from 
L2 to S1 bilaterally, which was performed by Dr. Glock.  A 
March 1998 letter from Dr. Dahlquist indicates that the 
veteran was doing well on oral medications and planning on 
going back to work full time.  However, in a June 1998 
letter, Dr. Glock noted that the veteran had "an approximate 
time of 1 year recovery from his last surgery due to the 
delay of treatment."  In a June 1998 rating decision, a 
temporary 100 percent evaluation was assigned for the period 
from September 28, 1997 until February 1, 1998 in view of the 
veteran's September 1997 surgery.

The veteran underwent a VA spine examination in March 1999 
with an examiner who reviewed his entire claims file.  This 
examination revealed lumbar spine flexion to 65 degrees, 
extension to 10 degrees, right lateral bending to 25 degrees, 
left lateral bending to 20 degrees, and bilateral lateral 
rotation to 30 degrees.  No pain was noted with these 
movements.  There was no evidence of scoliosis or kyphosis.  
The only positive finding was a scar and some flattening of 
the lumbar lordotic curve.  X-rays of the lumbosacral spine 
revealed L4-L5 and S1 disc narrowing, with mild arthritic 
changes.  Other diagnoses included status post neurectomy of 
the facet joint of the lumbar spine in September 1997 and 
mild reflex sympathetic dystrophy diagnosed by loss of hair 
in both lower extremities close to the ankle joints and 
burning sensations and hypersensitivity of both soles of the 
feet.  The examiner opined that the veteran's diagnosed 
reflex sympathetic dystrophy was "definitely" related to 
his service-connected low back disorder and indicated that 
Dr. Glock's findings could not be challenged.  

In April 1999, the veteran underwent a VA neurological 
examination with an examiner who had an opportunity to review 
his claims file.  This examiner described Dr. Glock's 
treatment of the veteran as "unorthodox" and noted that the 
veteran's bodily pain had decreased since his September 1997 
surgery.  Following a neurologic examination, the examiner 
(who also conducted the veteran's September 1997 VA 
neurological examination) indicated that the veteran had 
musculoskeletal low back pain, without evidence of reflex 
sympathetic dystrophy on examination.  

In a July 1999 statement, the VA examiner who conducted the 
veteran's March 1999 spine examination indicated that the 
findings from that examination would need to be revised in 
view of the findings from the VA neurologist who examined the 
veteran in September 1997 and April 1999.  Specifically, this 
examiner indicated that the veteran did not have 
"established R.S.D." but was instead a very unhappy 
individual whose frame of mind had improved with the 
treatment provided by Dr. Glock.

The Board referred this case to a Veterans Health 
Administration (VHA) doctor in July 2000 for an opinion on 
whether the veteran's September 1997 surgery required 
convalescence beyond January 31, 1998.  In a September 2000 
opinion, a VHA doctor noted that he had reviewed the 
veteran's claims file and opined that the period of 
convalescence for this surgery was normally one to two weeks.  
However, since the procedure in question was an open surgical 
procedure, a six to eight week period of convalescence would 
be appropriate.  


II.  Entitlement to an increased evaluation for a low back 
disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000). 

In this case, the veteran's low back disorder has been 
evaluated at the 30 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5292 (2000).  Under Diagnostic Code 
5292, a 20 percent evaluation is warranted for moderate 
limitation of motion of the lumbar spine, while a 40 percent 
evaluation is in order for severe limitation of motion.  The 
assigned 30 percent evaluation reflects that an additional 10 
percent has been added under Diagnostic Code 5285 on the 
basis of demonstrable deformity of the spine.

The Board has reviewed the recent medical evidence of record 
and finds that, while several of the veteran's examinations 
have revealed minimal extension of the lumbar spine, the 
veteran's flexion, lateral bending, and rotation have 
generally been shown to be only moderately limited in degree 
during the pendency of this appeal.  However, several of the 
veteran's VA examinations have revealed pain with motion of 
the lumbar spine, although such pain was not noted during the 
veteran's March 1999 VA spine examination.  Under 38 C.F.R. 
§§ 4.40 and 4.45 (2000), such symptoms as functional loss due 
to pain, excess fatigability, and painful motion must be 
considered in determining whether a higher disability 
evaluation is in order.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996).  As such, the Board finds that the 
combination of demonstrable deformity, moderate limitation of 
motion, and painful motion of the lumbar spine warrants a 40 
percent evaluation, particularly in view of the frequency of 
treatment for this disorder.  

Also, the Board has considered whether an even higher 
evaluation is warranted for the veteran's lumbar spine 
disorder.  However, there is no evidence of a vertebral 
fracture, without cord involvement but with abnormal mobility 
that requires a neck brace (jury mast) (the criteria for a 60 
percent evaluation under Diagnostic Code 5285); complete bony 
fixation (ankylosis) of the spine at a favorable angle (the 
criteria for a 60 percent evaluation under Diagnostic Code 
5286); or pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(the criteria for a 60 percent evaluation under Diagnostic 
Code 5293).  As such, a 40 percent evaluation, and not more, 
is warranted for the veteran's lumbar spine disorder.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected low back disorder markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The Board would again point out 
that a temporary 100 percent evaluation was assigned for the 
period from September 28, 1997 until February 1, 1998, 
following the veteran's September 1997 low back surgery.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Entitlement to an extension of a total disability 
evaluation based on convalescence under 38 C.F.R. § 4.30 
(2000) for the veteran's 
service-connected low back disorder beyond January 31, 1998

Under 38 C.F.R. § 4.30 (2000), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2) or (3) of this section effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of one, two, or three months from 
the first day of the month following such hospital discharge 
or outpatient release.  The termination of these total 
ratings will not be subject to 38 C.F.R. § 3.105(e) (2000). 
Such total ratings will be followed by appropriate schedular 
evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section. 

Total ratings will be assigned under 38 C.F.R. § 4.30 (2000) 
if treatment of a service-connected disability resulted in: 
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, 
or the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.   The total rating will 
be followed by an open rating reflecting the appropriate 
schedular evaluation; where the evidence is inadequate to 
assign the schedular evaluation, a physical examination will 
be scheduled prior to the end of the total rating period.  38 
C.F.R. § 4.30(a) (2000).

A total rating under 38 C.F.R. § 4.30 (2000) will require 
full justification on the rating sheet and may be extended as 
follows: (1) extensions of one, two, or three months beyond 
the initial three months may be made under paragraph (a)(1), 
(2) or (3) of this section; or (2) extensions of one or more 
months up to six months beyond the initial six months period 
may be made under paragraph (a)(2) or (3) of this 
section upon approval of the adjudication officer.  38 C.F.R. 
§ 4.30(b) (2000).

In this case, the Board observes that, in March 1998, Dr. 
Dahlquist found that the veteran was doing well and was ready 
to go back to work, while Dr. Glock, in a June 1998 
statement, indicated that the veteran would need 
approximately one year to recover from his September 1997 
surgery.  In view of this contradictory evidence, the Board 
requested an opinion from a VHA doctor regarding the length 
of required convalescence, and, in a September 2000 
statement, a VHA doctor opined, following a review of the 
claims file, that a six to eight week period of convalescence 
would be appropriate.  In other words, the period of 
convalescence would end approximately two months prior to 
February 1, 1998.

Overall, the Board finds that the preponderance of the 
evidence is against the veteran's contention that his period 
of convalescence for his low back disorder extended past 
January 31, 1998.  Therefore, his claim of entitlement to an 
extension of a total disability evaluation based on 
convalescence under 38 C.F.R. § 4.30 (2000) for the veteran's 
service-connected low back disorder beyond January 31, 1998 
must be denied.  Again, as the preponderance of the evidence 
is against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.  See Gilbert v. Derwinski, 
1 Vet. App. at 55.


IV.  Entitlement to service connection for reflex sympathetic 
dystrophy, to include as secondary to the veteran's service-
connected low back disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including organic neurological 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2000).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed the evidence described above and 
observes that both Dr. Glock and Dr. Dahlquist have diagnosed 
reflex sympathetic dystrophy, and Dr. Glock has asserted on 
several occasions that this disability is causally related to 
the veteran's service-connected low back disorder.  However, 
Dr. Glock has specifically related the diagnosis of reflex 
sympathetic dystrophy to lumbar vertebral fractures which 
have not been confirmed by the x-ray studies of record.  
Moreover, it does not appear from his statements that Dr. 
Glock has reviewed the veteran's entire claims file.  By 
contrast, multiple VA examiners have reviewed the veteran's 
claims file and have concluded that he does not have reflex 
sympathetic dystrophy, let alone reflex sympathetic dystrophy 
that is causally related to a low back disorder.  While the 
VA examiner who conducted a spine examination of the veteran 
in March 1999 initially indicated agreement with Dr. Glock's 
findings, this same examiner, in a July 1999 addendum, 
indicated that the veteran did not, in fact, suffer from true 
reflex sympathetic dystrophy; this revised opinion followed 
consultation with a VA neurologist who emphatically disagreed 
with Dr. Glock's findings.

As the noted VA examiners had an opportunity to review the 
veteran's claims file and to base their opinions on a correct 
medical history of his disability picture, the Board finds 
their opinions to be of greater probative value than that of 
Dr. Glock.  Particularly, the Board finds Dr. Glock's opinion 
to be of relative limited probative value in view of the 
apparently incorrect history of multiple lumbar vertebral 
fractures noted in his statements.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the 
evidence"). 

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, but he has not been shown to 
possess the requisite medical expertise needed to render a 
diagnosis or a competent opinion regarding medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Even if the Board were to concede that the veteran currently 
suffers from reflex sympathetic dystrophy, the evidence of 
record, on balance, does not support the finding that this 
disability was incurred or aggravated as a result of service 
or as secondary to his service-connected low back disorder.  
Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
reflex sympathetic dystrophy.  Again, as the preponderance of 
the evidence is against the veteran's claim, the provisions 
of 38 U.S.C.A. § 5107(b) are not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

An evaluation of 40 percent for a low back disorder, with a 
history of a compression fracture of L1 and with demonstrable 
deformity, bilateral sciatica, and degenerative joint 
disease, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to an extension of a total 
disability evaluation based on convalescence under 38 C.F.R. 
§ 4.30 (2000) for the veteran's service-connected low back 
disorder beyond January 31, 1998 is denied.

The claim of entitlement to service connection for reflex 
sympathetic dystrophy, to include as secondary to the 
veteran's service-connected low back disorder, is denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


